DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 was filed Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 12, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent DE 102004031377 A1 (hereinafter “German” and all citations are from the included English translation).
Regarding claims 1, 12 and 20, German discloses a bioelectronics interface as seen in figures 1-5. A case with a lower portion 3 and an upper portion 1 comprises a channel formed by grooves 12, the channel configured to hold a nerve 6 (par. 0031-0032). An electrode array comprising a plurality of electrode shanks 4b/4c are slidably coupled to the case, as seen in figures 4-6, such that the array is only allowed to move forward and backward (i.e., one degree of freedom; the claim does not require the array moves along a single plane) in order to allow the electrode shanks to be inserted within the nerve (par. 0034). 
Regarding claims 2 and 18, as seen in figures 4 and 5, portions of multiple electrodes are positioned between the upper and lower portions (i.e., “sandwiched”) and are shown as “stacked” one upon the other (the claim does not require direct contact), such that two or more of any of the electrodes would constitute different arrays.
Regarding claim 4, multiple circular post holes 13 receive circular loops 5 of the electrode array when the electrode array is in a forward position to insert the electrode shanks into the nerve (figures 4 and 5 and par. 0034-0035).







Regarding claim 6, the upper portion comprises a window through which the nerve and electrode shanks are visible:

    PNG
    media_image1.png
    587
    628
    media_image1.png
    Greyscale

Regarding claim 8, the electrode shanks can be made to penetrate different lengths (par. 0034).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over German in view of Gardner et al. (US 2018/0368712, hereinafter Gardner).
Regarding claims 9-11, 17 and 19, German discloses the electrodes are used to stimulate the nerves or sense/derive nerve signals (par. 0042), but is silent as to there being electrical circuitry attached to the electrodes via metal bond pads. However, in order to stimulate the nerves and/or sense/derive nerve signals, there must necessarily be some sort of circuitry attached to the electrodes to provide the stimulation signals and/or process the nerve signals. German is also silent as to the electrodes being made of amorphous silicon carbide, having a thickness less than 10 microns and having a metal interface bond pad to allow electrical connection. German does state that the electrodes can be any known needle electrodes (par. 0014). Attention is directed to the secondary reference of Gardner, which discloses needle electrodes for penetrating a nerve, and thus is analogous art with German (see abstract). Gardner discloses that the needle electrodes have a thickness less than 10 microns (par. 0062), are made of amorphous silicon carbide (par. 0053, 0056) and utilizes metal interface pads 125 to allow for electrical connection to circuitry (par. 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute the needle electrode of Gardner that are made of amorphous silicon carbide, have a thickness less than 10 microns and have a metal interface bond pad to allow electrical connection as these needle electrodes were known at the time of the applicant’s effective filing date, as required by German.
Allowable Subject Matter
Claims 3, 5, 7, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0125427, US 2004/0006281, US 2016/0067497, US 2017/0172437, US 2016/0235329, US 2013/0072808, US 2010/0029149, and US 3,157,181.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792